Citation Nr: 1024193	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-06 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
fibromyalgia (previously evaluated as cervical strain and 
lumbosacral strain), to include entitlement to an extra-
schedular rating.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to 
November 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Winston-Salem, North Carolina, which redesignated the 
Veteran's cervical and lumbosacral strain disabilities as 
fibromyalgia and evaluated the condition as 40 percent 
disabling, effective July 10, 2006.  

In July 2009, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge sitting in 
Washington, D.C.  A transcript of these proceedings has been 
associated with the Veteran's claims file.  After the hearing 
additional evidence pertinent to the Veteran's claim was 
submitted, accompanied by a waiver of agency of original 
jurisdiction (AOJ) consideration.  This evidence will be 
considered by the Board in reviewing the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claim so that she is afforded every possible consideration.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that, prior to July 10, 2006, the Veteran was 
service-connected for cervical strain, evaluated as 20 
percent disabling, effective May 21, 1998; and lumbosacral 
strain, evaluated as 20 percent disabling, effective June 21, 
2001.  In the February 2007 rating decision on appeal, the RO 
redesignated the Veteran's cervical and lumbosacral strain 
disabilities as fibromyalgia and evaluated the condition as 
40 percent disabling effective July 10, 2006.  Separate 
evaluations for cervical and lumbosacral strain were 
discontinued effective July 10, 2006.  This decision was 
based on a December 2006 VA examination that indicated that 
the Veteran was diagnosed with fibromyalgia and that this 
condition was related to the previously diagnosed conditions 
of cervical strain and lumbosacral strain.  

The Veteran, however, maintains that her previous evaluations 
for cervical and lumbosacral strain should be continued, as 
these disabilities are separate from symptoms related to her 
diagnosed fibromyalgia.  In support of her contention, the 
Veteran submitted a July 2009 statement of her treating VA 
physician reporting that fibromyalgia and back strain are two 
separate issues.  In this regard, the Board notes that the 
Veteran has been diagnosed with cervical spondylosis, spinal 
cord abscess, and neck pain.  In February 2008, the claims 
file indicates that the Veteran underwent anterior cervical 
discectomy and fusion from C4-C7 with instrumentation and 
allograft.  The Veteran's medical records also note spinal 
stenosis, degenerative disc disease, degenerative joint 
disease, and spina bifida occulta.  The Veteran was also seen 
in April 2009 for back spasms across the entire lower back 
which extended down into the right hip.  Additionally, she 
testified at her July 2009 Board hearing that the symptoms 
related to her cervical and lumbosacral spine conditions are 
different from the symptoms related to her fibromyalgia.  
Specifically, the Veteran stated that the pain related to her 
cervical and lumbosacral disabilities consists of localized 
pain and stiffness, while the fibromyalgia is widespread 
causing lumps from muscle spasms and general soreness.  The 
Veteran indicated that she is treated with anti-inflammatory 
medication for her neck and back conditions, but since 
fibromyalgia is not inflammatory, she stated that she is 
prescribed anti-depressants for her fibromyalgia.

Based on the foregoing, the Board finds that this matter 
should be remanded and that the Veteran should be provided an 
appropriate VA examination to determine whether she has 
separate cervical and lumbosacral disabilities with symptoms 
different and distinct from the symptoms associated with her 
diagnosed fibromyalgia.  In this regard, the Board observes 
that separate ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not duplicative of or 
overlapping with the symptomatology of the other condition.  
38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

Next, the Board notes that, in statements and contentions 
contained in the record, the Veteran and her representative 
contend that her fibromyalgia markedly interferes with her 
employment.  The Veteran has also specifically raised the 
issue of entitlement to an extra-schedular evaluation for 
fibromyalgia in her March 2007 notice of disagreement and her 
February 2008 substantive appeal.  In addition, the Board 
notes that the Veteran's representative has filed a Written 
Brief Presentation dated in January 2010 that states that the 
Veteran has been forced to take early retirement due to her 
fibromyalgia and back conditions.  Thus, the Veteran has 
raised the question as to whether, due to marked interference 
with employment, the regular schedular standards are 
inadequate to evaluate her fibromyalgia.  

Extra-schedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment, or frequent periods of 
hospitalization, that makes it impractical to apply the 
regular standards of the rating schedule. The Board does not 
have the authority to assign, in the first instance, higher 
ratings on an extra-schedular basis under 38 C.F.R. § 
3.321(b)(1).  When an extra-schedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

In this case, it appears that the AOJ has briefly addressed 
this issue in the statement of the case and supplemental 
statements of the case.  In this regard, the Board notes that 
the Board may address the issue if it was raised in the 
context of an appealed increased-rating claim, as it is a 
component of the increased-rating claim rather than a 
separate claim.  See VAOGCPREC No. 6-96, slip op. at 12, 61 
Fed. Reg. 66749 (1996).  Because the Veteran may be 
prejudiced by the Board considering this issue in the first 
instance, however, the Board determines that remand for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
is warranted.  Id. at 16 (citing Bernard v. Brown, 4 Vet. 
App. 384 (1993)).  Thus the extra-scheduler aspect of the 
Veteran's claim is remanded to the RO and, on remand, the RO 
should consider whether the criteria for invoking the 
procedures for assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) are met.

Moreover, as the Veteran is currently unemployed and has 
alleged that her service-connected disabilities render her 
unemployable, the Board finds that the issue of a total 
rating based on individual unemployability as a result of 
service-connected disabilities (TDIU) has been raised.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, while 
on remand, any necessary development with respect to the TDIU 
aspect of the Veteran's increased rating claim should be 
conducted.  In this regard, as the Veteran is being afforded 
a VA examination in order to assess the current nature and 
severity of her service-connected fibromyalgia, the examiner 
should also be requested to offer an opinion regarding her 
employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).

Additionally, while on remand, the Veteran should be 
requested to identify any outstanding treatment records 
relevant to her fibromyalgia.  Thereafter, all identified 
records, as well as those dated from January 2009 to the 
present from the Durham and Fayetteville, North Carolina, VA 
Medical Centers should be obtained for consideration in her 
appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with Veterans 
Claims Assistance Act of 2000 (VCAA) 
compliant notice regarding his claim for 
a TDIU.

2.  Request that the Veteran identify 
any outstanding treatment records 
relevant to her fibromyalgia.  After 
securing any necessary authorization 
from her, obtain all identified 
treatment records, to include those 
from the Fayetteville and Durham, North 
Carolina, VA Medical Centers dated from 
January 2009 to the present.  All 
reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which 
should be documented in the claims 
file.  The Veteran must be notified of 
the attempts made and why further 
attempts would be futile, and allowed 
the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After the above development has 
been completed and all outstanding 
records have been associated with the 
claims file, the Veteran should be 
afforded an appropriate VA examination 
to determine the current nature and 
severity of her fibromyalgia, to 
include whether she has separate 
cervical and lumbosacral disabilities 
with symptoms different and distinct 
from those symptoms associated with her 
diagnosed fibromyalgia.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
diagnostic tests and studies must be 
accomplished.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Based on his/her review 
of the case, the examiner is 
specifically requested to offer an 
opinion as to whether the Veteran has 
separate cervical and lumbosacral 
disabilities with symptoms different 
and distinct from the symptoms 
associated with her diagnosed 
fibromyalgia.  In offering this 
opinion, the examiner should review the 
July 2009 report of the Veteran's 
physician indicating that her 
fibromyalgia and back strain are two 
separate issues.

The examiner should also offer an 
opinion regarding whether it is at 
least as likely as not that the 
Veteran's service-connected 
disabilities, to include her 
fibromyalgia, either singularly or 
jointly, render her unable to secure 
and follow substantially gainful 
employment.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

4.  Following the procedure set forth at 
38 C.F.R. § 3.321(b)(1), the AOJ should 
adjudicate the matter of whether the 
Veteran's claim for an increased rating 
for fibromyalgia warrants referral to the 
Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, for consideration of the 
assignment of an extra-schedular rating.

5.  After completion of the foregoing 
and undertaking any further development 
deemed warranted by the record, the 
Veteran's claim should be readjudicated 
based on the entirety of the evidence, 
to include consideration of entitlement 
to a TDIU rating per Rice, supra.  
Moreover, the AOJ should specifically 
consider whether separate ratings are 
warranted for the Veteran's back and 
cervical symptomatology as separate and 
distinct from her fibromyalgia.  If the 
claim remains denied, the Veteran and 
her representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



